19 Ill.2d 500 (1960)
167 N.E.2d 194
THE PEOPLE ex rel. C. Jack Przybylinski, Appellant,
v.
GEORGE L. SCOTT et al., Appellees.
No. 35646.
Supreme Court of Illinois.
Opinion filed May 18, 1960.
THEODORE J. ISAACS, and JEROME F. DIXON, both of Chicago, for appellant.
JAMES P. PIRAGINE, of Chicago, for appellees.
Judgment affirmed.
Mr. JUSTICE DAVIS delivered the opinion of the court:
This is an appeal from a judgment of the Appellate Court for the First District reversing the judgment of the county court of Cook County finding respondents guilty of contempt for various acts of misconduct as election officials *501 pursuant to section 29-5 of the Election Code. (Ill. Rev. Stat. 1957, chap. 46, par. 29-5.) The cause was remanded to the county court with directions to proceed in accordance with the views expressed. (People ex rel. Przyblinski v. Scott, 23 Ill. App.2d 167.) Since the Appellate Court reversed on the ground that the county judge's failure to disqualify himself deprived respondents of due process of law, the petitioner properly appealed to this court in that a constitutional issue arose in the Appellate Court. People ex rel. Hafer v. Flynn, 13 Ill.2d 368; People ex rel. First National Bank of Blue Island v. Kingery, 368 Ill. 205.
The errors assigned here, other than the constitutional issue, were argued before the Appellate Court and were resolved adversely to the petitioner-appellant. We have reviewed these assignments, as well as the constitutional question, and find that the Appellate Court correctly determined each issue. Accordingly, the opinion of the Appellate Court is adopted as the opinion of this court. The judgment is affirmed.
Judgment affirmed.